Citation Nr: 1518558	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Entitlement to service connection for a right leg injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, denied service connection for a back injury and for a right leg injury.  

In the July 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO, which was scheduled to occur in September 2014.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a back injury and for a right leg injury.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2014).

Initially, the Board notes that a review of the claims file revealed VA medical records from January through September 1988 relating to another veteran that were erroneously misfiled in the claims file of the Veteran in the instant case.  These misfiled medical records were specifically referenced in the February 2013 supplement statement of the case, and the Board finds that these documents materially affected the last adjudication by the RO.  However, the misfiled documents were not referenced in the other adjudications by the RO, namely the June 2008 rating decision or the June 2010 statement of the case.  Regardless, the Board finds that there exists a possibility of outstanding medical records for the Veteran that need to be associated with the claims file.  The misfiled documents have now been removed from the Veteran's claims file and forwarded to the appropriate RO to be associated with the correct veteran's claims file.  See Board of Veterans' Appeals Chairman's Memorandum 01-06-20 (July 2006).  

In addition to the above development, the Board finds additional development is needed in this case.  Specifically, the Veteran has not been afforded a VA examination for the claimed conditions of a back injury and a right leg injury.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

With respect to the claims on appeal, the Veteran contends that he sustained an injury to his low back and right leg during a motor vehicle accident during active service.  In addition, the Veteran reports that he has continued to experience recurrent symptoms of the back and right leg injury since the in-service motor vehicle accident.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident while on leave in June 1970 where the Veteran was thrown from the vehicle, resulting in a period of lost consciousness.  These service treatment records indicate the Veteran presented with multiple abrasions, including along the right flank and both legs.  In addition, the Veteran reported pain and tenderness along the right thigh.  Radiographs of the right femur were negative for a fracture or bony abnormality.  In a March 2013 statement in support of the appeal, the Veteran reported that he used crutches upon discharge from the service hospital, and that he has walked with a limp and experienced back pain ever since the accident.    

With respect to the Veteran's current complaints, the evidence of record reflects current back and right leg symptoms.  Specifically, an August 2002 private treatment records indicates the Veteran's complaints of low back pain of unknown etiology.  A February 2008 VA treatment record indicates the Veteran's complaints of low back pain with radiating symptoms into the left leg.  A September 2008 VA treatment records indicates the Veteran presented with swelling in both knees, with more swelling in the right knee as compared to the left.  The VA clinician noted that the Veteran reported this asymmetry was a long-standing issue "due to a car accident involving [the right] leg decades ago."  A February 2011 VA treatment records indicates the Veteran's complaints of low back pain.  A March 2012 VA treatment record indicates the Veteran's complaints of "arthritis pain" in his knees and low back.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in service, during which he sustained an injury to his right flank and right leg.  Current medical evidence reflects that the Veteran experiences back pain and right thigh and knee symptoms, which the Veteran attributes to the motor vehicle accident in service.  Therefore, the Board finds that a VA examination is necessary to determine whether there is a relationship between the Veteran's active service and his current back pain and right thigh and knee symptoms.  See McLendon, 20 Vet. App. at 83; see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record.  

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current disability associated with the Veteran's complaints of back pain and right thigh and knee symptoms.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  A rationale should be given for all opinions and conclusions rendered.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Does the Veteran have a current back disability?

i. If the Veteran does have a current back disability, is it at least as likely as not (a 50 percent probability or greater) that the back disability began during service or is otherwise etiologically related to active service, to include as due to the June 1970 motor vehicle accident?

ii. If lumbar degenerative joint disease is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that the lumbar degenerative joint disease manifested to a compensable degree within one year of service separation?

b. Does the Veteran have a current right thigh or knee disability?

i. If the Veteran does have a current right thigh or knee disability, is it at least as likely as not (a 50 percent probability or greater) that the right thigh or leg disability began during service or is otherwise etiologically related to active service, to include as due to the June 1970 motor vehicle accident?

ii. If right knee degenerative joint disease is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that the right knee degenerative joint disease manifested to a compensable degree within one year of service separation?

In rendering the above opinion, the VA examiner should note that the Veteran is service connected for right lower extremity peripheral neuropathy associated with diabetes mellitus.   Therefore, to the extent possible, the VA examiner should opine as to the etiology of the Veteran's right leg symptoms as a distinct condition.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




